Citation Nr: 0836142	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a service-connected undiagnosed illness characterized by 
muscle and joint pain, dizziness, fatigue, and mood and 
memory problems.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1993 to August 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In April 2004 and July 2007, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of the hearing is associated with the claims file.


FINDING OF FACT

The veteran failed without good cause to report for VA 
examinations scheduled for the purpose of evaluating the 
severity of his undiagnosed illness characterized by muscle 
and joint pain, dizziness, fatigue, and mood and memory 
problems.


CONCLUSION OF LAW

The claim of entitlement to an initial evaluation in excess 
of 20 percent for service-connected undiagnosed illness 
characterized by muscle and joint pain, dizziness, fatigue, 
and mood and memory problems is denied by operation of law.  
38 C.F.R. § 3.655 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 
.
Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the veteran was provided with a 
VCAA notification letter in November 2002, prior to the 
initial unfavorable rating decision issued in November 2003.  
Additional VCAA letters were sent in June 2004, September 
2007, and April 2008.
 
Initially, the Board notes that, in Pelegrini v. Principi, 
the Court held that VA must request that the claimant provide 
any evidence in his possession that pertains to the claim 
based upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. 
App. 112, 120-21 (2004).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to no longer state that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini) effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  

In reviewing the claims file, the Board observes that the 
VCAA notice issued in November 2002 was fully compliant with 
the VCAA by informing the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  

As for the veteran's initial rating claim, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  However, 
generally, failure to provide pre-adjudicative notice of any 
elements of claim the veteran must substantiate is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, a March 2006 letter 
and subsequent VCAA notices advised the veteran of the 
evidence necessary to substantiate a disability rating and 
effective date, and this notice was followed by an SSOC in 
February 2008.  

Therefore, the Board finds that any the defect with regard to 
the timing of notice as required by Dingess/Hartman was cured 
by subsequent readjudication.  Additionally, throughout the 
claims process, the veteran has had a meaningful opportunity 
to participate effectively in the development of the claim.  
Moreover, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements), citing Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, the Board finds that there has 
been no prejudice to the veteran, and any defect in the 
timing of the notice has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine), on remand, 20 Vet. App. 537 
(2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess/Hartman; cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or 
information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, they are not 
applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and affording him 
the opportunity for a VA examination.  The veteran's service 
treatment records and private medical records were reviewed 
by both the AOJ and the Board in connection with adjudication 
of his claims.  The veteran has not identified any 
additional, relevant records that VA needs to obtain for an 
equitable disposition of his claims. 

As for a VA examination, the Board observes that the veteran 
was afforded VA examinations in March 2002.  He was 
thereafter scheduled for VA examinations in August 2005 and 
July 2008, to which he failed to report.  Accordingly, the 
Board finds that VA has satisfied its duties under VCAA and 
now proceeds to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

The veteran is appealing the initially assigned disability 
evaluation for service- connected undiagnosed illness 
characterized by muscle and joint pain, dizziness, fatigue, 
and mood and memory problems, which currently is assigned a 
20 percent rating.  Upon filing his initial rating claim, the 
veteran was scheduled for VA examinations in August 2005.  He 
failed to report.  However, finding good cause for such 
failure, the Board remanded the claim so that VA examinations 
could again be scheduled.  These examinations were scheduled 
for July 2008, and again he failed to report.  The veteran 
has not advanced any arguments that may suffice as good cause 
for his failure to report for the most recently scheduled 
examinations.  See 38 C.F.R. § 3.655.  

In June 2008, the AOJ contacted the veteran and notified him 
that the VA medical facility nearest him was asked to 
schedule him for an examination in connection with his claim 
and that he would be notified of the date, time, and place of 
examination.  The veteran was notified that if he could not 
keep his appointment, to contact the medical facility to 
reschedule.  Although the notification letter to the veteran 
from the VAMC is not of record, the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  See Crain v. Principi, 17 
Vet. App. 182, 190 (2003); Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).  The veteran has not indicated that he did not 
receive the notice, nor did he advance any other arguments to 
rebut the presumption.  Thus, the Board concludes that the 
veteran was properly notified of the date and times of his 
examinations.

The veteran was informed that he had missed his examinations 
in the July 2008 SOC.  The Board notes that the October 2008 
informal hearing presentation submitted by the veteran's 
representative states that there may have been mitigating 
circumstances sufficient to establish good cause.  However, 
it is not VA's responsibility to seek out the veteran to 
determine what reasons he may have had for not attending this 
examination.  As the Court stated in Wood v. Derwinski, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Further, the Board 
notes that the VAMC indicated that they had attempted to 
phone the veteran at home, but found that number disconnected 
and that they received no response to a message left at his 
work number.  Consequently, the Board finds that the veteran 
did not have good cause for not reporting for his July 2008 
VA examinations.

Whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability, reexamination will be requested.  Individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such reexaminations.  38 C.F.R. §§ 
3.326, 3.327(a) (2007).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).
VA offered the veteran two opportunities to have VA 
examinations to ascertain the current level of disability of 
his service-connected undiagnosed illness.  The veteran, 
however, failed to appear for either of the examinations 
scheduled.  The VA treatment records obtained do not provide 
sufficient evidence upon which a determination as to severity 
of his disability may be based.  Thus, the veteran's failure 
to cooperate in attending the examination has left the record 
devoid of any competent opinion addressing his levels of 
disability.  38 C.F.R. § 3.655(b).

As indicated, under 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination that was scheduled in 
conjunction with a claim for an increased rating, the claim 
must be denied.  The veteran was provided an opportunity for 
VA examinations, and after his failure to report and a 
showing of good cause, was provided a second opportunity for 
a VA examination.  He again failed to report, and has not 
supplied evidence of good cause for this second failure to 
warrant further attempts on VA's part to provide a VA 
examination for him in regard to this claim.  Therefore, his 
claim must be denied.


ORDER

An initial rating in excess of 20 percent for a service-
connected undiagnosed illness characterized by muscle and 
joint pain, dizziness, fatigue, and mood and memory problems 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


